American Century World Mutual Funds, Inc. Prospectus Supplement NT Emerging Markets Fund Supplement dated December 24, 2008 ¡ Prospectus dated April 1, 2008 The following replaces the section The Fund Management Team on page 11. The Fund Management Team The advisor uses teams of portfolio managers and analysts to manage funds. The teams meet regularly to review portfolio holdings and discuss purchase and sale activity. Team members buy and sell securities for a fund as they see fit, guided by the funds investment objective and strategy. The portfolio manager on the investment team who is primarily responsible for the day-to-day management of the fund is identified below: Patricia Ribeiro Ms. Ribeiro, Portfolio Manager and Senior Investment Analyst, joined American Century Investments and the team that manages the fund in 2006. From August 2005 to December 2005, she was a managing director at Medley Global Advisors LLC. From February 2005 to August 2005, she was an independent consultant for Black Arrow Capital Management
